Brooke, J.
In this case as set out in the opinion of my Brother Moore, the plaintiff’s right to recover rests upon her own unsupported statements as to the facts. Her interest is, of course, manifest. .Opposed to her are four witnesses, not one of whom, at the time of the trial, had the slightest interest in the controversy. Drouillard, the conductor at the time of the accident, had been discharged by defendant before the case was tried in the lower court. Rogers, the motorman at the time, was, when the case was tried, employed by the Grand. Trunk Railway. Whether he was discharged by defendant or left voluntarily the record does not disclose. David was a freight handler for the Grand Trunk, and McLellan a locomotive fireman. Three of these men, Drouillard, David, and McLellan, were upon the back platform at the time of plaintiff’s injury and were consequently within a very few feet of her when she left the car. All four testify most positively that the car made no stop at Scotten avenue, and the three who were on the rear platform and saw plaintiff are equally positive that she stepped or stumbled off the car while it was in motion. The place in the street where she fell has also a very material bearing upon the probable truth of her statements. All agree that she lay upon the street at a point at least 150 feet west of Scotten avenue. After her injury she was carried back that distance to the drug store on the corner. In denying a motion for a new trial, the court made the following statement:
“While I do not agree with the jury in the conclusion reached by them, nevertheless I feel that on some material points the witnesses for the defense were impeached. One or two of the witnesses in giving their testimony conducted themselves in a manner that would not or might *149not have carried conviction in the minds of the jury. This case was heretofore tried before Hon. George S. Hosmer, one of my associates, and a verdict at that trial was returned in favor of the plaintiff. On a motion for a new trial, the court granted a new trial on the theory that the verdict then rendered was against the weight of the evidence. It seems proper to consider this fact in now determining whether the verdict at the second trial was against the weight of the evidence. While I agree with my Brother Hosmer, that the defendant should have prevailed at the trial, nevertheless, in view of the fact that twenty-four jurors have determined that the plaintiff, unsupported by other evidence, was to be believed in preference to the witnesses for the defendant, who were in some degree impeached, and in some particulars contradicted one another, nevertheless, I cannot as a matter of law find that the verdict was against the weight of evidence.”
This language of the learned circuit judge most clearly shows that in his opinion the verdict, if followed by judgment, would result in a miscarriage of justice. This situation differs radically from that discussed in Dupuis v. Traction Co., 146 Mich. 151 (109 N. W. 413), and the difference renders the quotation made from that case by my Brother Moore entirely inapplicable. The functions of the jury are too well defined to require discussion. I do not disagree with my Brother as to what those functions are. But it is nevertheless a fact that sometimes juries do render verdicts against the weight of the evidence, and when they do render such verdicts, either through inadvertence, sympathy, or prejudice, it is the duty of the trial court to promptly set them aside. The fact that a second jury falls into the same error which the first did should afford no reason for changing the rule or its application. Upon the failure of the trial court to act under such circumstances, our own duty is clear. In the late case (In re McIntyre’s Estate, 160 Mich. 117 [125 N. W. 51]), this identical question was discussed at some length. In that case, as in the case at bar, the trial judge, upon a motion for a new trial, had expressed his opinion that the verdict was against the weight of the evidence, *150but, despite this conviction, had denied the motion. This court there said:
“We held in the case of Hintz v. Railroad Co., 132 Mich. 305 (93 N. W. 634), that it was the duty of this court to review the evidence in a cause to determine whether a- ruling upon a motion for new trial upon the ground that the verdict was contrary to the weight of evidence was erroneous. We cannot escape this responsibility which was doubtless imposed by the legislature to provide relief against palpable miscarriages of justice through unjust verdicts, which all judges and lawyers know to be not uncommon. In the exercise of this power this court cannot content itself with a mere determination that there is a conflict of evidence, and that the jury is as well qualified to judge of the facts and the credibility of testimony as itself, which was the rule before, or that the trial judge has approved the verdict or even expressed his own belief that the verdict is not against the weight of evidence, and thereupon affirm the denial of a motion, but it must examine the testimony and determine for itself whether or not the verdict is so plainly against justice as to call for a new trial. That this statute may be disapproved by those who entertain the idea that the verdicts of juries are necessarily and invariably honest, candid, discriminating and just, does not affect the question. Evidently the legislature has recognized the common belief that jurors have their foibles and juries their faults which interfere with the ideal administration of justice, and has attempted to apply a remedy by enlarging the rule heretofore adopted and followed by the appellate courts.”
A careful examination of the record has failed to disclose to me a single instance where any witness for defendant was impeached or in any manner discredited as to the material question at issue; i. e., “Did the car stop at or near Scotten avenue before plaintiff attempted to alight, or was it in motion when she alighted ? ”
I think the verdict is clearly against the weight of evidence. The judgment should be reversed, and a new trial ordered.
Ostrander, O. J., and Hooker, McAlvay, and Stone, JJ., concurred with Brooke, J.